     Case 2:19-cv-01594-GMN-DJA Document 22
                                         20 Filed 01/19/21
                                                  01/13/21 Page 1 of 7




 1 JAMES E. MURPHY, ESQ.
   Nevada Bar No. 8586
 2 STEVEN FOREMASTER, ESQ.
   Nevada Bar No. 10350
 3 LEWIS BRISBOIS BISGAARD & SMITH LLP
   6385 S. Rainbow Boulevard, Suite 600
 4 Las Vegas, Nevada 89118
   James.Murphy@lewisbrisbois.com
 5 Steven.Foremaster@lewisbrisbois.com
   TEL: 702.893.3383
 6 FAX: 702.893.3789

 7 Attorneys for Defendant Aramark Correctional
   Services, LLC (incorrectly named in complaint as
 8 Aramark Services, Inc.)

 9
                                     UNITED STATES DISTRICT COURT
10
                                         DISTRICT OF NEVADA
11

12
     RAUL HERRERA,                                      CASE NO. 2:19-cv-01594-GMN-DJA
13
                        Plaintiff,
14                                                      STIPULATION AND ORDER TO
               vs.                                      EXTEND DISCOVERY DEADLINES
15                                                      (FOURTH REQUEST)
   ARAMARK SERVICES,INC., a foreign
16 corporation; DOES I through V; and ROE
   BUSINESS ENTITIES I through V; inclusive,
17
                 Defendants.
18

19            Pursuant to LR 26-3 and the scheduling order (Doc. 15) in this matter, Plaintiff RAUL
20 HERRERA, by and through his attorneys of record, the law firm GREENMAN GOLDBERG

21 RABY & MARTINEZ, and Defendant ARAMARK CORRECTIONAL SERVICES, LLC,

22 incorrectly named in the complaint as ARAMARK SERVICES, INC., (collectively “the Parties”)

23 by and through its attorneys, LEWIS BRISBOIS BISGAARD & SMITH LLP (collectively “the

24 Parties”) hereby respectfully submit their Stipulation and Order to Extend Time for Discovery

25 (Fourth Request) pursuant Rules 6(b) and 26(f) of the Federal Rules of Civil Procedure and LR

26 IA 6-1 and LR 26-3.

27            This is the Parties’ Fourth Request for an Extension of Time, and the same is not brought
28 for purposes of delay, but rather for the purposes of allowing Plaintiff to receive surgery on an


     4851-3671-6502.1
     Case 2:19-cv-01594-GMN-DJA Document 22
                                         20 Filed 01/19/21
                                                  01/13/21 Page 2 of 7




 1 injured body part and for the parties to diligently and adequately prepare their respective cases

 2 during ongoing settlement discussions or trial. Plaintiff a has been experiencing increasing pain in

 3 his left shoulder, a body part he alleges was injured as a result of the subject incident. After

 4 receiving an evaluation by one of his treating physicians, surgery was recommended. Defendant

 5 has scheduled an Independent Medical Examination of Plaintiff on January 12, 2021. Plaintiff is

 6 scheduled to receive surgery on January 13, 2021. Defendant conducted the deposition of Plaintiff

 7 on January 4, 2021. Defendant is also currently scheduling the deposition of at least one of

 8 Plaintiff’s treating physicians. Defendant is also scheduling the deposition of another deputy who

 9 was present during the subject incident and anticipates conducting the depositions of multiple

10 (then) Clark County Detention Center inmates who were present as well. Due to the current and

11 ongoing COVID-19 pandemic, scheduling these depositions has been difficult, and in the case of

12 the inmates these individuals have not been identified. However, the parties are working diligently

13 to complete necessary discovery to assist settlement negotiations and prepare this case for trial.

14 Thus, an extension of the current discovery deadlines is warranted.

15            This stipulation is brought in compliance with LR 26-3 as it is filed 20 days before the

16 expiration of Plaintiff’s Initial Expert Disclosure deadline. Due to certain complexities in this case,

17
     and in particular, the ongoing COVID-19 pandemic and resulting governmental and Court
18
     precautionary restrictions, the parties jointly request a 60-day extension of the deadline for
19
     plaintiff’s initial expert disclosure, defendant’s initial expert disclosures, rebuttal expert
20
     disclosures, and deadline to file motion(s) to add parties or amend pleadings as detailed herein.
21

22      REASONS WHY THE DISCOVERY REMAINING WAS NOT COMPLETED WITHIN
        THE DEADLINES CONTAINED IN THE DISCOVERY SCHEDULING ORDER
23
              The extension is sought for the following reasons:
24

25            The parties acknowledge that they must be diligent in continuing discovery when they are

26 better able to and have moved discovery forward, however, although certain restrictions have been

27 lifted, the COVID-19 environment has slowed down the normal time it takes to conduct discovery

28


     4851-3671-6502.1                                  2
     Case 2:19-cv-01594-GMN-DJA Document 22
                                         20 Filed 01/19/21
                                                  01/13/21 Page 3 of 7




 1 as people are working from home and related issues that negatively impact the situation. In

 2 addition, Nevada Governor Sisolak recently extended the “pause” of businesses for an additional

 3
     thirty (30) days to account for the recent upsurge in COVID-19 infections and related deaths.
 4
     Nevertheless, good cause exists to extend the discovery deadlines as the Parties would like to
 5
     engage in meaningful and necessary discovery. Due to the ongoing COVID-19 pandemic and
 6
     resulting governmental restrictions, there are certain limitations regarding deponents and their
 7

 8 availability for deposition. Also, certain discovery activities are impeded by the social distancing,

 9 travel restrictions and other requirements currently being implemented by federal, state and local

10 governments. (see U.S. Dist. Ct. NV Temporary General (amended) Orders 2020-03, 2020-04 and

11
     2020-05).
12
              Nevada Governor Sisolak declared a state of emergency due to COVID-19. The Nevada
13
     State Courts have subsequently issued numerous Administrative Orders indicating that the
14
     COVID-19 emergency “as constituting ‘good cause’ and ‘excusable neglect’ warranting the
15
     extension of time on non-essential civil case types.” (See Eighth Judicial District Court
16
     Administrative Order 20-09, Administrative Order 20-13 and Administrative Order 20-17). The
17
     Nevada Supreme Court has also recommended suspending all jury trials and suggested that the
18
     current COVID-19 emergency constitutes both “good cause” and also “excusable neglect”
19
     warranting extensions in non-essential civil cases, such as the present case. (See Nev. Sup. Ct.
20
     AO-0013, at p.2 ¶2 and p.6 ¶8). Although Eighth Judicial District Court jury trials had recently
21
     been allowed to occur (AO 20-22), they were, again, suspended to January 11, 2021 to account for
22
     the recent upsurge in COVID-19 infections (AO 20-23 and AO 20-24). Administrate Order 20-24
23
     does not allow for in-person depositions unless stipulated to by the parties or a showing of
24
     extraordinary circumstances, social distancing restrictions were also mandated for these
25
     depositions. Thus, moving the discovery deadlines back as requested herein is a reasonable request
26
     as COVID-19 is continuing to slow down and/or impact almost every aspect of life and it has
27
     delayed completion of discovery on the current schedule despite the recent relaxing of certain
28


     4851-3671-6502.1                                3
     Case 2:19-cv-01594-GMN-DJA Document 22
                                         20 Filed 01/19/21
                                                  01/13/21 Page 4 of 7




 1 restrictions and practices by both the Courts and state government.

 2            Furthermore, as previously discussed, Plaintiff disclosed ongoing medical treatment,

 3 including, the recommendation for surgery, which is scheduled to occur on January 13, 2021, on

 4
     his left shoulder which he alleges was injured as a result of the subject incident. Thus, Plaintiff is
 5
     still treating, which will include post-surgical care. This surgery has changed the requirements of
 6
     the case as it now involves a more serious condition that will require not only evaluation (via
 7
     Defendant’s Independent Medical Examination) but additional discovery by the parties and their
 8

 9 respective experts. Substantial additional time is needed by both parties to further develop their

10 cases as well as attempt to resolve the claims.

11            To date, the parties have exchanged documents disclosures and supplemented mandatory
12
     disclosures as needed. Defendant has also propounded discovery, and Plaintiff has responded to
13
     written discovery. Defendant granted Plaintiff multiple extensions to respond to written discovery.
14
     Plaintiff has also propounded written discovery to Defendant and Plaintiff granted multiple
15

16 extensions to Defendant to respond to written discovery. Defendant propounded additional

17 discovery which Plaintiff has responded to. In addition, Defendant has deposed Plaintiff. The

18 aforementioned COVID-19 pandemic slowed down the entire process in responding to discovery.

19
     Defendant timely responded to Plaintiff’s written discovery but the COVID-19 pandemic caused
20
     delays in responding to Plaintiff’s written discovery. Currently, depositions of the FRCP 30(b)(6)
21
     witnesses of Defendant are scheduled for January 26, 2021 and February 19, 2021. Defendant is
22
     currently scheduling the depositions of Plaintiff’s treating physicians and witnesses to the subject
23

24 incident. However, COVID-19 precautions are hampering progress.

25            IT IS HEREBY STIPULATED AND AGREED to by the Parties that the discovery

26 deadlines in this matter be continued for a period of 60 days to allow the parties additional time

27
     for discovery to be completed, to retain and disclose experts, for Defendant to conduct an
28


     4851-3671-6502.1                                  4
     Case 2:19-cv-01594-GMN-DJA Document 22
                                         20 Filed 01/19/21
                                                  01/13/21 Page 5 of 7




 1 Independent Medical Examination of Plaintiff, for Plaintiff to have left shoulder surgery, for

 2 Plaintiff to depose the FRCP 30(b)(6) witnesses for Defendant, for Defendant to depose Plaintiff’s

 3
     treating physicians and fact witnesses and allow the parties additional time to continue ongoing
 4
     settlement discussions. This additional time will also account for the ongoing COVID-19
 5
     preventative restrictions and any potential future preventative actions taken by federal, state and
 6
     local governments should they be implemented.
 7

 8      STATEMENT SPECIFYING THE DISCOVERY THAT HAS BEEN COMPLETED.

 9            1.        The parties participated in the Fed.R.Civ.P 26(f) conference;
10            2.        Parties have made their disclosures and supplements pursuant to Fed.R. Civ. P.
11
                        26.1(a)(1);
12
              3.        Defendant propounded written discovery to Plaintiff.
13
              4.        Plaintiff responded to Defendant’s written discovery.
14

15            5.        Plaintiff propounded written discovery to Defendant.

16            6.        Defendant responded to Defendant’s written discovery.

17            7.        Defendant deposed Plaintiff on January 4, 2021.
18
              SPECIFIC DESCRIPTON OF DISCOVERY THAT REMAINS TO BE DONE
19             1. Discovery response and productions from entities that are not a party to this lawsuit;
20             2. Designation of expert witnesses;
21             3. Designation of rebuttal expert witnesses;
22             4. An Independent Medical Examination of Plaintiff;
23             5. Fact and witness depositions will be taken including the following:

24                  A. Plaintiff’s treating physicians;

25                  B. Defendant’s FRCP 30(b)(6) witnesses;

26                  C. Fact witnesses; and

27                  D. Expert witnesses
               6. Additional follow up written discovery.
28


     4851-3671-6502.1                                     5
     Case 2:19-cv-01594-GMN-DJA Document 22
                                         20 Filed 01/19/21
                                                  01/13/21 Page 6 of 7




 1            The Parties are diligently moving forward with discovery. The surgery on Plaintiff

 2 regarding the further deterioration of his left shoulder has increased the necessity of additional

 3 discovery. The Parties hereby request an extension of discovery deadlines and now respectfully

 4 request this Honorable Court grant this joint request to move the deadline for discovery back.

 5            The current deadline for Plaintiff’s Initial Disclosure of Experts is Tuesday, March 9,
     2021. Accordingly, this request is being brought 55 days prior to that date. Here, good cause exists
 6
     because the parties have been diligent in conducting discovery. However, additional time is
 7
     needed for the parties to complete discovery and to account for the current COVID-19
 8
     environment and ongoing protective measures.
 9
              PROPOSED SCHEDULE FOR COMPLETING REMAINING DISCOVERY
10
              As a result of the above, it is requested that the discovery deadlines be continued 60 days
11
     from their present deadlines as follows:
12
         PROPOSED SCHEDULE FOR COMPLETING REMAINING DISCOVERY
13
                                                           Current Date          Proposed Date
14
      Amend Pleadings/Add Parties                         03/09/2021            07/07/2021
                                                                                 5/10/2021
15
      Plaintiff’s Initial Expert Disclosure               03/09/2021            07/07/2021
                                                                                 5/10/2021
16
      Defendant’s Initial Expert Disclosure               04/07/2021            08/05/2021
                                                                                 6/07/2022
17
      Rebuttal Expert Disclosure                          05/11/2021            09/08/2021
                                                                                 7/12/2021
18

19  Discovery Cut-off                                     07/06/2021            11/04/2021
                                                                                 9/06/2021

20  Dispositive Motions                                   08/06/2021           12/06/2021
                                                                                10/05/2021
21  Joint Pretrial Order                                  11/05/2021            03/07/2022
                                                                                 11/5/2021
22
              Extensions or Modifications of the Discovery Plan and Scheduling Order:
23
              Any stipulation or motion must be made no later than 21 days before the subject deadline.
24
     Requests to extend discovery deadlines must comply fully with LR 26-3.
25

26                                         CONCLUSION

27            Based on the foregoing the Parties respectfully request that this Honorable Court approve

28 this Fourth Stipulation to Extend the Time for Discovery.


     4851-3671-6502.1                                  6
     Case 2:19-cv-01594-GMN-DJA Document 22
                                         20 Filed 01/19/21
                                                  01/13/21 Page 7 of 7




 1       RESPECTFULLY SUBMITTED

 2 DATED this 13th day of January, 2021.               DATED this 13th day of January, 2021.
 3
   GREENMAN, GOLDBERG, RABY &                          LEWIS BRISBOIS BISGAARD & SMITH
 4 MARTINEZ                                            LLP

 5 /s/ William T. Martin                               /s/ James E. Murphy
   ___________________________________                 __________________________________
 6 GABRIEL A. MARTINEZ, ESQ.                           JAMES E. MURPHY, ESQ.
   Nevada Bar No. 326                                  Nevada Bar No. 8586
 7 WILLIAM T. MARTIN, ESQ.                             STEVEN FOREMASTER, ESQ.
   Nevada Bar No. 2534                                 Nevada Bar No. 10350
 8 2700 s. Maryland Pkwy, Ste. 100                     6385 S. Rainbow Blvd., Suite 600
                                                       Las Vegas, NV 89118
   Las Vegas, NV 89109                                 Attorney for Defendant
 9
   Attorneys for Plaintiff
10
                                              ORDER
11
              Based upon the Stipulation of the Parties hereto, and with good cause appearing therefore,
12

13 IT IS HEREBY ORDERED, that the Stipulation to Extend herein above is hereby Granted.
   The parties are directed
                         19th to day
                                 review the new dates in this order as they were
14 amendedDATED:   this _______      of January,
              to comport with the sixty          2021
                                           day extension request.
15 DATED   this 19th day  of January, 2021.

16                                      _____________________________________________
                                           UNITEDSTATES
                                         UNITED   STATESMAGISTRATE
                                                          DISTRICT JUDGE
                                                                       JUDGE
17

18 Respectfully Submitted By:

19 LEWIS BRISBOIS BISGAARD & SMITH LLP

20 /s/ James E. Murphy

21 ___________________________________
   JAMES E. MURPHY, ESQ.
22 Nevada Bar No. 8586
   STEVEN FOREMASTER, ESQ.
23 Nevada Bar No. 10350
   6385 South Rainbow Boulevard, Suite 600
24 Las Vegas, Nevada 89118

25 Attorneys for Defendant Aramark Correctional
   Services, LLC (incorrectly named in complaint as
26 Aramark Services, Inc.)

27

28


     4851-3671-6502.1                                 7
